T'!|y :"' 0-   A f.i-




                                                                       20I5HAR-2 An S= 5J




       IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON



STATE OF WASHINGTON,
                                                           No. 71506-2-1
                 Respondent,
                                                           DIVISION ONE
        v.



WILLIAM T. WRIGHT,                                         UNPUBLISHED OPINION

                Appellant.                                 FILED: March 2, 2015

        Spearman, C.J. — William Wright appeals his conviction for one count of

indecent liberties under RCW 9A.44.100(1)(b). He claims the trial court erred

when it denied his motion to suppress evidence obtained in a warrantless search

of a hotel room he had occupied. We conclude that because Wright had no

reasonable expectation of privacy in the hotel room, the hotel manager's consent

to the search was valid and the search was lawful. We affirm.1

                                              FACTS


        On the evening of September 4, 2010, A.B. went out with friends to a

party, dinner and then to Bert's Tavern in Bothell, Washington. A.B. had

consumed five or six drinks over the course of the evening and, by the time the


          1Wright also filed two statements of additional grounds pursuant to RAP 10.10. In the
first, he challenges the credibility of A.B.'s testimony and the reliability of the DNA evidence. The
challenge fails because these issues are solely within the province of the jury and we will not
disturb its resolution of these issues on appeal. State v. Johnson, 2 Wash. App. 743, 744, 472 P.2d
411 (1970). We decline to consider Wright's second statement of additional grounds because it
was filed beyond the time limitestablished in RAP 10.10(d).
No. 71506-2-1/2


group arrived at the tavern, she looked and felt "a little buzzed." 2Verbatim

Report of Proceedings (VRP) at 77, 109.2 Sometime after their arrival at the

tavern, William Wright struck up a conversation with the group. Wright and A.B.

talked and flirted for a while and, eventually, A.B. informed one of her friends that

she was going outside to have another drink in Wright's car, which was parked

outside the tavern. After A.B. had been gone for about 20 minutes, two of her

friends stepped outside to look for her, but Wright and A.B. had already left the

tavern together. The couple stopped to pick up more liquor and, around midnight,

they drove to the Extended Stay America Hotel in Bothell, Washington. At 12:05

a.m., Wright paid for a one night stay and he and A.B. went to his room.

       A.B. testified at trial that she woke up in the room around 4:30 a.m., but

she did not recognize Wright and did not recall the evening before or how she got

to the room. Although she was still wearing a pair of jeans, she saw that the

crotch of her jeans and her underwear had been cut or ripped open. She also

testified that Wright repeatedly hung up the phone when she tried to call her

friends. When she began to yell, he grabbed some of his belongings and left the

room. Shortly thereafter, A.B. called her sister and one of her friends, then went

downstairs to wait for them in the lobby. When A.B.'s sister and friend arrived,

they insisted that she call the police.




        2 The verbatim reportof proceedings of the April 18, 2013 CrR 3.6 hearing is referred to
herein as "1 VRP". The sequentially paginated verbatim report of proceedings of trial and
sentencing dates from November 22, 2013 to January 31, 2014 is referred to herein as "2VRP".
No. 71506-2-1/3


       Wright testified at trial that he engaged in consensual sexual contact with

A.B. shortly after they arrived at the hotel. Specifically, he admitted that, after a

bath, he got into bed naked with A.B., who was rubbing against him. He also

admitted touching her over her clothes. He stated that he had just shaved and

still had the razor in his hand when he got into bed. According to Wright, upon

seeing the razor, A.B. asked him provocatively what he intended to do with it and

asked him to cut open her pants. Wright testified that he did so, making a small

slit in the crotch of her jeans. After a short time, Wright claimed A.B. fell asleep

and denied having any further physical contact with her.

       Officers from the Bothell Police Department arrived at the hotel to

investigate a possible sexual assault on the morning of September 5. They took

a statement from A.B. and transported her to the hospital for a sexual assault

examination. They also contacted hotel staff and confirmed that Wright's room

was unoccupied and secure. At 1:35 p.m., a detective contacted the on-duty

manager and obtained consent to search the room. The officers did not obtain a

search warrant. They executed the search at 1:50 p.m. The search yielded

multiple items of evidence, including a men's razor and shaving cream, three

partially consumed bottles of beer, denim fibers found on the bed that matched

A.B.'s jeans, and a dildo that subsequently tested positive for both Wright and

A.B.'s DNA.

       Following these events, the Snohomish County Prosecutor's Office

charged Wright with one count of attempted indecent liberties, later amending the
No. 71506-2-1/4


charge to indecent liberties. The State alleged that Wright knowingly caused

A.B., who was "incapable of consent by reason of being mentally defective,

mentally incapacitated, and physically helpless, to have sexual contact with [him]

or another, proscribed by RCW 9A.44.100(1)(b), a felony." Clerk's Papers (CP) at

78.

       Prior to trial, Wright filed a CrR 3.6 motion to suppress the evidence

obtained in the warrantless search of the hotel room. The State opposed the

motion, arguing that Wright had no reasonable expectation of privacy in the hotel

room at the time of the search because it occurred approximately two hours after

the hotel's regular check out time of 12:00 p.m. and, consequently, the on-duty

hotel manager had authority to consent to the warrantless search. The trial court

convened an evidentiary hearing on Wright's motion.

       The manager of the hotel testified at the hearing regarding the hotel's

standard policy for guest check in and check out. She testified that, due to an

anomaly of the hotel's computer registration system, employees could not assign

a guest a departure date in the computer that was the same as the arrival date.

Nevertheless, guests were generally expected to check out by 12:00 p.m. on the

afternoon following their arrival, even if it fell on the same calendar date as their

arrival. In Wright's case, because check in was completed five minutes past

midnight on September 5, the hotel documents, including the registration card

signed by Wright, indicated an arrival date of September 5, 2010 and a departure

date of September 6, 2010. But, according to hotel policy, because Wright had
No. 71506-2-1/5


paid for only one night, he was still expected to vacate his room by noon on

September 5.

      One of the investigating officers also testified at the hearing. He testified

that the search of Wright's room was not executed until after a detective had

contacted hotel staff to confirm Wright's hotel room was unoccupied and secure,

verify that Wright's check out time had passed, and obtain a signed consent form

from the on-site hotel manager.

      Wright did not testify at the hearing but argued that because the

registration card indicated a departure date of September 6, 2010, he retained a

reasonable expectation of privacy in the room until noon on that date. The trial

court denied Wright's motion.

      After a trial, Wright was convicted by a jury as charged. He appeals.

                                   DISCUSSION

      Wright challenges the trial court's denial of his motion to suppress

evidence obtained in the warrantless search of his hotel room. He argues that the

search was unreasonable under the Fourth Amendment to the United States

Constitution and article I, section 7 of the Washington Constitution. He concedes

that the hotel manager gave the officers consent to search the room, but

contends the consent was invalid because at the time it was given he still

retained a reasonable expectation of privacy in the room.

       We review the validity of a warrantless search de novo. State v.
       Kypreos, 110 Wash. App. 612, 616, 39 P.3d 371 (2002). We review
       conclusions of law relating to the suppression of evidence de novo
       and findings of fact for substantial evidence. State v. Winterstein,
No. 71506-2-1/6


      167 Wash. 2d 620, 628, 220 P.3d 1226 (2009). Substantial evidence
      exists where there is a sufficient quantity of evidence in the record
      to persuade a fair-minded, rational person of the truth of the finding.
      State v. Hill. 123 Wash. 2d 641, 647, 870 P.2d 313 (1994). Generally,
      we view trial court findings as verities, provided there is substantial
      evidence to support them. Hill, 123 Wash. 2d at 647.

State v. Parris. 163 Wash. App. 110, 116, 259 P.3d 331 (2011). The burden is on

the State to establish an exception to the general requirement that searches be

predicated by a warrant issued upon probable cause. State v. Thompson, 151
Wash. 2d 793, 803, 92 P.3d 228 (2004). The burden is on the defendant to establish

the expectation of privacy in the place or premises that were searched. State v.

Jones, 68 Wash. App. 843, 847, 845 P.2d 1358 (1993). Unchallenged findings of

fact are verities on appeal. State v. Valdez, 167 Wash. 2d 761, 767, 224 P.3d 751

(2009).

          In order to establish valid consent to a search, the State bears the burden

of establishing that: (1) the consent was voluntary, (2) the person consenting had

authority to do so, and (3) the search did not exceed the scope of the consent.

State v. Thompson, 151 Wash. 2d 793, 803, 92 P.3d 228 (2004) (citing State v.

Walker, 136 Wash. 2d 678, 682, 965 P.2d 1079 (1998)). Only the second element is

in issue here. The trial court found that Wright checked into the hotel just after

midnight on September 5 and "paid for one night." CP at 33-34. The court also

found that Wright "was expected to vacate the room by the normal check-out

time on September 5, 2010." CP at 33-34. Because Wright does not challenge

these findings, they are verities on appeal. Valdez, 167 Wash. 2d at 767. Since

these uncontested findings show that Wright's tenancy in the room ended at
No. 71506-2-1/7


noon on September 5, 2010, it follows that any reasonable expectation of privacy

Wright may have had in the hotel room also ended at that time. Because the

officers obtained the hotel manager's consent to search the room after that, the

consent was valid.

      Wright relies on State v. Davis, 86 Wash. App. 414, 937 P.2d 1110 (1997),

to argue that he had a reasonable expectation of privacy in the hotel room at the

time of the search. He contends that because the registration form showed a

departure date of September 6, 2010, his tenancy in the room had not yet

expired when the search was executed on the afternoon of September 5. The

argument is not well taken.

       It is true that Washington courts recognize a hotel guest's reasonable

expectation of privacy in his or her room, which is the same as the owner or

renter ofa private residence during the duration of his or her tenancy. Davis, 86
Wash. App. at 419. But it is well-settled that at the expiration of a hotel guest's
tenancy the innkeeper acquires the right to control the premises and has
authority to consentto a warrantless search by law enforcement at such time.
Davis. 86 Wash. App. at 419 (citing State v. Roff. 70 Wash. 2d 606, 611-12, 424 P.2d
643 (1967); United States v. Huffhines, 967 F.2d 314, 318 (9th Cir. 1992)).
Because the trial court's unchallenged findings in this case establish that Wright's
tenancy had expired before the on-site manager gave consent for the police to
search the room, her consent was authorized.
No. 71506-2-1/8


       We conclude that Wright had no expectation of privacy in the hotel room

at the time of search and the warrantless search was conducted pursuant to a

valid consent. Accordingly, the trial court's denial of Wright's motion to suppress

was not error.


       Affirm.




                                                    )/)-///l*W^ (         J -
WE CONCUR:




                                                          £crX,J.




                                          8